Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-12 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 12 rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG2 #95 (R2-164989) in view of Rathonyi et al. (US 2018/0249511).
For claim 1, 3GPP teaches: A method of transmitting, by a user equipment (UE), a message for performing a random access procedure in a wireless communication system (see at least section 2, UE and eNB may perform random access procedure on NPRACH), the method comprising:
receiving a system information block (SIB) from a base station (see at least section 2, 2.2, UE may receive MIB and SIB);
transmitting a first message to the base station based on the SIB, the first message being a random access preamble (see at least section 2.2, UE may determine coverage/repetition level based on RSRP threshold in SIB to pick an NPRACH resource corresponding to the coverage/repetition level for preamble/msg1 (first message) transmission);
receiving a second message from the base station, the second message being a response to the first message (see at least section 2.2, RAR may be received by UE in response to random access preamble (section 2.5, RAR comprises msg2)); and
transmitting a third message to the base station (see at least section 2.5, Msg3 may be sent subsequent to Msg1 and Msg2 exchange).
3GPP does not explicitly teach: transmitting a third message…using a carrier different from a carrier used to transmit the first message.  Rathonyi from an analogous art teaches (see at least 0051, Msg3 transmissions may be configured to be on the same or different UL carrier as Msg1).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Rathonyi to the system of 3GPP, so the Msg3 (third message) is transmitted on a different UL carrier than the carrier for the Msg1/preamble transmission, as suggested by Rathonyi.  The motivation would have been to enhance random access by implementing flexible UL/DL transmission on a variety of anchor/non-anchor carriers (Rathonyi 0050-0052).
further comprising: before transmitting the first message, receiving downlink control information (DCI) from the base station through a physical downlink control channel (NPDCCH) (see at least section 2.3, UE may be configured with NPDCCH order including control information for NPRACH transmission e.g. explicit subcarrier index and NPRACH resources).
For claim 3, 3GPP, Rathonyi teach claim 2, 3GPP further teaches: wherein the carrier to transmit the third message is configured via the DCI or the second message (see at least section 2.5, carrier in Msg3 may follow carrier on Msg2 in turn following same carrier as Msg1, thus may be based on NPDCCH configuring Msg1/NPRACH carrier; alternately RAR (second message) may indicate carrier for Msg3).
For claim 4, 3GPP, Rathonyi teach claim 1, Rathonyi further teaches: wherein the carrier to transmit the third message is configured via the SIB (see at least section 0051, Msg3 carrier may be configured as part of broadcasted RA configuration in system information e.g. SIB2).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Rathonyi to the system of claim  1, so the Msg3 (third message) carrier is configured via SIB, as suggested by Rathonyi.  The motivation would have been to enhance random access by implementing flexible UL/DL transmission on a variety of configurable carriers (Rathonyi 0050-0052).
For claim 5, 3GPP, Rathonyi teach claim 2, 3GPP further teaches: wherein the SIB includes information for resources where the third message is transmittable, and wherein the carrier to transmit the third message is determined by the DCI or the second message, based on the information (see at least section 2.2, UE may determine coverage/repetition level based on RSRP threshold in SIB to pick an NPRACH resource and respective carrier corresponding to the coverage/repetition level for Msg1 transmission (section 2, NPRACH resource may be partitioned for Msg3 transmission); section 2.5, carrier in Msg3 may follow carrier on Msg2 in turn following same carrier as Msg1, thus Msg3 carrier/resource may be based on SIB used to determine Msg1 carrier/resource).
Claim 7 recites an apparatus substantially similar to the method of claim 1 and is rejected under similar reasoning.
Claim 8 recites an apparatus substantially similar to the method of claim 2 and is rejected under similar reasoning.
Claim 9 recites an apparatus substantially similar to the method of claim 3 and is rejected under similar reasoning.
Claim 10 recites an apparatus substantially similar to the method of claim 4 and is rejected under similar reasoning.
For claim 11, 3GPP teaches: A method of transmitting, by a base station, a message for performing a random access procedure in a wireless communication system (see at least section 2, UE and eNB may perform random access procedure on NPRACH), the method comprising:
transmitting a system information block (SIB) from a user equipment (UE) (see at least section 2, 2.2, UE may receive MIB and SIB);
receiving a first message from the UE based on the SIB, the first message being a random access preamble (see at least section 2.2, UE may determine coverage/repetition level based on RSRP threshold in SIB to pick an NPRACH resource corresponding to the coverage/repetition level for preamble/msg1 (first message) transmission);
transmitting a second message to the UE, the second message being a response to the first message (see at least section 2.2, RAR may be received by UE in response to random access preamble (section 2.5, RAR comprises msg2)); and
receiving a third message from the UE (see at least section 2.5, Msg3 may be sent subsequent to Msg1 and Msg2 exchange).
using a carrier different from a carrier used to transmit the first message.  Rathonyi from an analogous art teaches (see at least 0051, Msg3 transmissions may be configured to be on the same or different UL carrier as Msg1).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Rathonyi to the system of 3GPP, so the Msg3 (third message) is transmitted on a different UL carrier than the carrier for the Msg1/preamble transmission, as suggested by Rathonyi.  The motivation would have been to enhance random access by implementing flexible UL/DL transmission on a variety of anchor/non-anchor carriers (Rathonyi 0050-0052).
Claim 12 recites an apparatus substantially similar to the method of claim 11 and is rejected under similar reasoning.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG2 #95 (R2-164989) in view of Rathonyi et al. (US 2018/0249511) in view of Xiao et al. (US 2019/0223212).
For claim 6, 3GPP, Rathonyi teach claim 2, Rathonyi further teaches: wherein the NPDCCH is for unicast transmission (see at least 0041, NPDCCH may be unicast transmission) and configuring non-anchor carrier for Msg3 (see at least 0051), but not explicitly: and wherein the third message is transmitted using a carrier used for uplink unicast.  Xiao from an analogous art teaches (see at least 0004; non-anchor carrier may be used for unicast; 0081 and 0206, an anchor or non-anchor carrier used for unicast may support random access transmissions including Msg3).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Rathonyi and Xiao to the system of claim 2, so NPDCCH is unicast as suggested by Rathonyi, and Msg3 is sent via a unicast UL carrier e.g. non-anchor carrier, as suggested by Rathonyi and Xiao.  The motivation would have been to enhance random access by implementing flexible UL/DL transmission on a variety of configurable carriers including unicast (Rathonyi 0041, Xiao 0004, 0081).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hsu et al. (US 2010/0322096) discloses a method of improving component carrier identification in a random access procedure in a wireless communication system and related communication device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467